DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-10, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Filliettaz III (United States Patent Application Publication 2011/0254967) in view of Bombaugh et al. (United States Patent Application Publication 2012/0261473), hereinafter referenced as Bombaugh.
Regarding claim 1, Filliettaz III discloses a system for scanning multiple sides of an object, the system comprising: a support structure configured to support the object (figure 5a exhibits transparent surface 520 which supports an object as disclosed at paragraph 37); one or more imaging devices including, collectively, a first imaging sensor and a second imaging sensor (figure 5a exhibits imaging devices 530-539 as disclosed at paragraph 37); a processor (figure 4a exhibits a computer as disclosed at paragraph 36) device configured to execute operations including: acquiring a first image of a first side of the object using the first imaging sensor (figure 6 exhibits step 615 in which images of each side are captured as disclosed at paragraph 43; figures 7a-7g exhibit said images); and acquiring a second image of a second side of the object using the second imaging sensor (figure 6 exhibits step 615 in which images of each side are captured as disclosed at paragraph 43; figures 7a-7g exhibit said images).  However, Filliettaz III fails to disclose a mirror arrangement that includes at least one controllable mirror; and wherein acquiring a first imaging includes using the mirror arrangement, including moving the at least one controllable mirror to direct a first field of view (FOV) for the first imaging sensor to a first region of interest for the first side; and acquiring the second image includes using the mirror arrangement, including moving the at least one controllable mirror to direct a second FOV for the second imaging sensor to a second region of interest for the second side.
Bombaugh is a similar or analogous system to the claimed invention as evidenced Bombaugh teaches an imaging device wherein the motivation of providing images with sufficient resolution for character recognition for objects of larger sizes without requiring larger image sensors would have prompted a predictable variation of Filliettaz III by applying Bombaugh’s known principal of including a mirror arrangement (figure 3B exhibits mirror arrangement including mirror 308 and actuator 310 as disclosed at paragraph 48) wherein each camera includes a movable mirror and a region of interest is captured by moving the mirror arrangement of each camera to capture the entire region of interest (figure 4B exhibits wherein a mirror is moved to capture regions of interest on a side of an object as disclosed at paragraph 54).  When applying this known technique to Filliettaz III to replace each camera (530, 532, 534, 536, 538 and 539) with a respective camera and mirror as taught by Bombaugh (302, 308, 310 and 334) such that each movable mirror is moved to direct respective fields of view to each image sensor to a region of interest for each side.
In view of the motivations such as allowing for high resolution image capture suitable for ID capture while using conventional image sensors and camera optics one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Filliettaz III.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Filliettaz III in view of Bombaugh discloses everything claimed as applied above (see claim 1), in addition, the combination discloses wherein the mirror arrangement includes a first controllable mirror and a second controllable mirror (Filliettaz III teaches six cameras, therefore there would be six controllable mirrors, one for each camera as taught by Bombaugh); wherein acquiring the first image includes moving the first controllable mirror to direct the first FOV (Bombaugh teaches that paragraph 54 that the mirror is moved to capture each FOV, it is apparent that when combined with Filliettaz III, each camera/mirror combination would work in the same way to capture images on each side of the object); and wherein acquiring the second image includes moving the second controllable mirror to direct the second FOV (Bombaugh teaches that paragraph 54 that the mirror is moved to capture each FOV, it is apparent that when combined with Filliettaz III, each camera/mirror combination would work in the same way to capture images on each side of the object).
Regarding claim 4, Filliettaz III in view of Bombaugh discloses everything claimed as applied above (see claim 1), in addition, the combination discloses acquiring a respective additional image of each of a plurality of other sides of the object using a respective imaging sensor (Bombaugh teaches that paragraph 54 that the mirror is moved to capture each FOV until the entire object is captured, it is apparent that when combined with Filliettaz III, each camera/mirror combination would work in the same way to capture images on each side of the object); and 71C19-007-210736.00581 wherein acquiring each of the respective additional images includes moving the at least one controllable mirror to direct a respective additional FOV for the respective imaging sensor to a respective additional region of interest for a respective one of the plurality of the other sides (Bombaugh teaches that paragraph 54 that the mirror is moved to capture each FOV, it is apparent that when combined with Filliettaz III, each camera/mirror combination would work in the same way to capture images on each side of the object).
Regarding claim 5, Filliettaz III in view of Bombaugh discloses everything claimed as applied above (see claim 4), in addition, the combination discloses wherein acquiring the respective additional images includes moving a respective different controllable mirror of the at least one controllable mirrors of the mirror arrangement to direct the respective additional FOV to the respective additional region of interest (Bombaugh teaches that paragraph 54 that the mirror is moved to capture each FOV, it is apparent that when combined with Filliettaz III, each camera/mirror combination would work in the same way to capture images on each side of the object).
Regarding claim 7, Filliettaz III in view of Bombaugh discloses everything claimed as applied above (see claim 1), in addition, Filliettaz III discloses wherein the first side of the object is a bottom side of the object (figure 5a exhibits camera 539 which captures a bottom side of an object as disclosed at paragraph 37).
Regarding claim 8, Filliettaz III in view of Bombaugh discloses everything claimed as applied above (see claim 7), in addition, Filliettaz III discloses wherein the support structure includes a support platform with a transparent or open structure to support the object from below (figure 5a exhibits transparent surface 520 which supports the object as disclosed at paragraph 37).
Regarding claim 9, Filliettaz III in view of Bombaugh discloses everything claimed as applied above (see claim 1), in addition, Filliettaz III discloses wherein the first and second images are acquired while the object is stationary (paragraph 31 teaches that the physical element is placed on a surface and is therefore stationary for capturing).
Regarding claim 10, Filliettaz III in view of Bombaugh discloses everything claimed as applied above (see claim 1), in addition, the combination discloses wherein the first image does not include an entirety of the first side of the object; wherein the operations further include generating a composite image of the first side of the object using the first image and a subsequent image of a subsequent region of interest for the first side of the object; and wherein the subsequent image is acquired using the first imaging sensor, including moving the at least one controllable mirror to direct the first FOV to the subsequent region of interest.
Regarding claim 17, Filliettaz III discloses a system for scanning six sides of an object, the system comprising: a support structure configured to support the object (figure 5a exhibits transparent surface 520 which supports an object as disclosed at paragraph 37); a plurality of imaging sensors (figure 5a exhibits imaging devices 530-539 as disclosed at paragraph 37); a processor (figure 4a exhibits a computer as disclosed at paragraph 36) device configured to execute operations including: acquiring a respective image of each of the respective FOVs using a respective imaging sensor of the plurality of imaging sensors (figure 6 exhibits step 615 in which images of each side are captured as disclosed at paragraph 43; figures 7a-7g exhibit said images).  However, Filliettaz III fails to disclose a mirror arrangement that includes a plurality of controllable mirrors; and moving the controllable mirrors to direct a respective field of view (FOV) for image acquisition onto each of the six sides of the object.
Bombaugh is a similar or analogous system to the claimed invention as evidenced Bombaugh teaches an imaging device wherein the motivation of providing images with sufficient resolution for character recognition for objects of larger sizes without requiring larger image sensors would have prompted a predictable variation of Filliettaz III by applying Bombaugh’s known principal of including a mirror arrangement (figure 3B exhibits mirror arrangement including mirror 308 and actuator 310 as disclosed at paragraph 48) wherein each camera includes a movable mirror and a region of interest is captured by moving the mirror arrangement of each camera to capture the entire region of interest (figure 4B exhibits wherein a mirror is moved to capture regions of interest on a side of an object as disclosed at paragraph 54).  When applying this known technique to Filliettaz III to replace each camera (530, 532, 534, 536, 538 and 539) with a respective camera and mirror as taught by Bombaugh (302, 308, 310 and 334) such that each movable mirror is moved to direct respective fields of view to each image sensor to a region of interest for each side.
In view of the motivations such as allowing for high resolution image capture suitable for ID capture while using conventional image sensors and camera optics one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Filliettaz III.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 18, Filliettaz III in view of Bombaugh discloses everything claimed as applied above (see claim 1), in addition, the combination discloses wherein the plurality of imaging sensors includes at least six imaging sensors (figure 5a exhibits imaging devices 530-539, each with an image sensor as disclosed at paragraph 37); and wherein the mirror arrangement includes at least six controllable mirrors (as discussed above with respect to claim 17, the combination teaches a system which includes a mirror for each camera, therefore as there are 6 cameras, the combination teaches 6 mirrors, one for each respective camera).
Claim 20, a method, corresponds to and is analyzed the same as the system of claim 1.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Filliettaz III in view of Bombaugh and further in view of Moore et al. (United States Patent Application Publication 2008/0128503), hereinafter referenced as Moore.
Regarding claim 3, Filliettaz III in view of Bombaugh discloses everything claimed as applied above (see claim 1), wherein the first and second images are acquired as part of a single trigger event.
Moore is a similar or analogous system to the claimed invention as evidenced Moore teaches an imaging system wherein the motivation of automatically capturing object images when the object is at the proper location thereby eliminating the need for manual operation of the cameras would have prompted a predictable variation of Filliettaz III by applying Moore’s known principal of capturing a series of images in response to a single trigger event (figure 3 exhibits step 305 wherein in response to a trigger from trigger device 107 a plurality of images are captured from a plurality of sources as disclosed at paragraphs 37 and 38).
In view of the motivations such as automatically capturing object images when the object is at the proper location thereby eliminating the need for manual operation of the cameras one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Filliettaz III.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 6, Filliettaz III in view of Bombaugh discloses everything claimed as applied above (see claim 5), wherein the first and second images and the respective additional images are acquired as part of a single trigger event.
Moore is a similar or analogous system to the claimed invention as evidenced Moore teaches an imaging system wherein the motivation of automatically capturing object images when the object is at the proper location thereby eliminating the need for manual operation of the cameras would have prompted a predictable variation of Filliettaz III by applying Moore’s known principal of capturing a series of images in response to a single trigger event (figure 3 exhibits step 305 wherein in response to a trigger from trigger device 107 a plurality of images are captured from a plurality of sources as disclosed at paragraphs 37 and 38).
In view of the motivations such as automatically capturing object images when the object is at the proper location thereby eliminating the need for manual operation of the cameras one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Filliettaz III.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Filliettaz III in view of Bombaugh and further in view of Nelson et al.  (United States Patent 6,688,525), hereinafter referenced as Nelson.
Regarding claim 11, Filliettaz III in view of Bombaugh discloses everything claimed as applied above (see claim 1), however, Filliettaz III fails to disclose wherein the operations further include: moving the at least one controllable mirror to acquire one or more initial images using the first imaging sensor; and identifying the first region of interest based on the one or more initial images.
Nelson is a similar or analogous system to the claimed invention as evidenced Nelson teaches an imaging system wherein the motivation of ensuring that a barcode is captured with sufficient resolution would have prompted a predictable variation of Filliettaz III by applying Nelson’s known principal of capturing an initial image and identifying a region of interest based on the initial image (figure 2 exhibits step 202 in which an initial image is captured and is used to identify a region of interest in the form of a barcode area in step 203 as disclosed at column 5 lines 15-35).
In view of the motivations such as ensuring that a barcode is captured with sufficient resolution one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Filliettaz III.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 12, Filliettaz III in view of Bombaugh and further in view of Nelson discloses everything claimed as applied above (see claim 11), in addition, Nelson discloses wherein the initial images are acquired based on a predetermined initial scan area (column 5 lines 15-22 that the initial scan area is set to an initial maximum scan area).
Regarding claim 13, Filliettaz III in view of Bombaugh and further in view of Nelson discloses everything claimed as applied above (see claim 12), in addition, Bombaugh discloses wherein the predetermined initial scan area is identified based on user input (paragraph 60 teaches that a user can set the capturing area).
Regarding claim 14, Filliettaz III in view of Bombaugh and further in view of Nelson discloses everything claimed as applied above (see claim 11), in addition, Nelson discloses wherein the first region of interest is identified based on identifying one or more symbols in the one or more initial images (figure 3 exhibits wherein corner marker symbols 21a-21d are identified as disclosed at column 5 lines 26-33).
Regarding claim 15, Filliettaz III in view of Bombaugh and further in view of Nelson discloses everything claimed as applied above (see claim 11), in addition, Bombaugh discloses wherein the one or more initial images includes a plurality of overlapping images (figure 5A exhibits wherein a mirror is moved to capture overlapping images on a side of an object as disclosed at paragraph 55).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Filliettaz III in view of Bombaugh and further in view of Haugen et al.  (United States Patent Application Publication 2014/0198185), hereinafter referenced as Haugen.
Regarding claim 19, Filliettaz III in view of Bombaugh discloses everything claimed as applied above (see claim 17), however, Filliettaz III fails to disclose one or more sensors configured to identify three-dimensional features of one or more sides of the object; wherein the operations further include combining the three-dimensional features with the one or more respective images associated with the one or more sides of the object to provide a three-dimensional representation of the object.
Haugen is a similar or analogous system to the claimed invention as evidenced Haugen teaches an imaging system wherein the motivation of providing depth information of an object would have prompted a predictable variation of Filliettaz III by applying Haugen’s known principal of providing sensors configured to identify three-dimensional features of a side of an object (figure 5 exhibits a sensor system which can identify depth features of an object as disclosed at paragraph 40) and combining the three-dimensional features with the one or more respective images associated with the one or more sides of the object to provide a three-dimensional representation of the object (paragraph 38 teaches combining color image information and height information to generate a color topological map of the object).
In view of the motivations such as providing depth information of an object one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Filliettaz III.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is objected to because the prior art of record fails to teach or suggest wherein the one or more initial images includes a set of non-overlapping images; and wherein, the operations further include: when identifying the first region of interest based on the set of non-overlapping images is unsuccessful, acquiring a set of overlapping images, and identifying the first region of interest based on the set of overlapping images, in combination with the elements of claims 1 and 11 from which it is dependent.  The closest prior art of record, Filliettaz III in view of Bombaugh and further in view of Nelson discloses the system of claim 11, however, the combination fails to teach or suggest “wherein the one or more initial images includes a set of non-overlapping images; and wherein, the operations further include: when identifying the first region of interest based on the set of non-overlapping images is unsuccessful, acquiring a set of overlapping images, and identifying the first region of interest based on the set of overlapping images” as currently claimed.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reome et al. (United States Patent Application Publication) teaches a system for determining object volume.
Joussen et al. (United States Patent Application Publication 2014/0097251) teaches a code reader.
Lawson et al. (United States Patent Application Publication 2013/0327828) teaches a code reader.
Nunnink et al. (United States Patent Application Publication 2013/0200157) teaches a code reader.
Mueller et al. (United States Patent Application Publication 2003/0066949) teaches a 3D scanning system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696